Citation Nr: 0845152	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-01 888	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease, to include as secondary to service-connected 
diabetes mellitus.

2.  Entitlement to service connection for tinnitus, to 
include as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a left shoulder 
condition, to include as secondary to service-connected 
diabetes mellitus.

4.  Entitlement to service connection for headaches, to 
include as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for an eye condition, 
to include as secondary to service-connected diabetes 
mellitus.

6.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus. 

7.  Entitlement to service connection for temporomandibular 
joint disease and tooth problems, to include as secondary to 
service-connected diabetes mellitus.

8.  Entitlement to service connection for high cholesterol.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, Inc.


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from November 1966 to 
October 1969.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 RO decision, which denied 
claims for service connection for peripheral vascular 
disease, tinnitus, a left shoulder condition, headaches, an 
eye condition, hypertension, temporomandibular joint disease 
and tooth problems, and high cholesterol.




FINDING OF FACT

On December 12, 2008, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  

On December 12, 2008, the Board received a facsimile from the 
appellant's Congressman, wherein he attached a November 2008 
letter from the appellant stating he wanted to withdraw any 
pending claim with VA.  Thus, the appellant has withdrawn 
this appeal and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal, and it 
is dismissed.




ORDER

The appeal is dismissed.



________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


